*381Order
Per Curiam:
Jewell Saunders appeals, following an evidentiary hearing, the denial of his Rule 29.15 motion for post-conviction relief. Saunders claims that trial counsel provided ineffective assistance by presenting Saunders’s defense through his former cellmate, rather than through his sister and nephew. Saunders suggests that the jury rejected his defense because his former cellmate was not credible, but if trial counsel had used Saunders’s sister and nephew instead, the jury would have accepted his defense. We disagree. Because trial counsel’s choice of witnesses is a matter of trial strategy, because her decision in this case was a reasonable choice of available alternatives, and because* Saunders suffered no prejudice from counsel’s reasonable strategic decision, the motion court did not err in overruling his Rule 29.15 motion. We affirm. Rule 84.16(b).